DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-7 and 11-14 in the reply filed on 9/24/2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1,4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 14 are indefinite in the recitation of an “active” metal oxide, as this modification is a relative term with no point of reference describing to what the activity is relative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Jiao et al (elective conversion of syngas to light olefins", SCIENCE, 14 MARCH 2016 • VOL 351 ISSUE 6277, pp 1065- 1068).
Applicants’ claimed invention is directed to a catalyst, comprising a component I and a component II, which are compounded in a mechanical mixing mode; an active ingredient of the component I being a metal oxide; the component II being a zeolite of CHA or AEI topology; wherein, the metal oxide is at least one of MnOx, MnaCr(1-a)Ox, MnaAl(1-a)Ox, MnaZri-a)Ox, Mnaln(i-a)Ox, ZnOx, ZnaCr(1-a)Ox, ZnaAl(1-a)Ox, ZnaGa(i-a)Ox, Znaln(1-a)Ox, CeOx, CoaAl(1-a)Ox, FeaAl(i-a)Ox, GaOx, BiOx, InOx, InaAlbMn(1-a-b)Ox and InaGabMn(1-a-b)Ox; a specific surface area of MnOx, ZnOx, CeOx, GaOx, BiOx and InOx is 1-100 m2/g; a specific surface area of MnaCr(1-a)Ox, MnaAl(i-a)Ox, MnaZr(i-a)Ox, Mnaln(i-a)Ox, ZnaCr(1-a)Ox, ZnaAl(1-a)Ox, ZnaGa(1-a)Ox, ZnaIni-a)Ox, CoaAl(i-a)Ox, FeaAl(1-a)Ox, InaAlbMn(1-a-b)Ox, and InaGabMn(-a-b)Ox is 5-150 m2/g;  a value range of x is 0.7-3.7, and a value range of a is 0-1; and a value range of a+b is 0-1.

It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to arrive at the presently claimed invention base on the disclosure of Jiao because zinc chromate is one of the specific metal oxides set forth in the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al (US 2011/0201860 A1).
Akhtar teaches a catalyst comprising a zeolite having a matrix impregnated with a noble metal and an oxide of a transition metal. The noble metal may be Pt, Pd, Rh, Ru, or Ir. The transition metal may be Fe, Co, Ni, Cu, or Zn. The zeolite may be a medium or large pore zeolite, and may have an MFI, MEL, FAU, TON, VPI, MFL, AEI, AFI, MWW, BEA, MOR, LTL, or MTT structure, preferably MFI. The zeolite framework may include silicon, aluminum, and/or gallium. The matrix may be an oxide of magnesium, aluminum, titanium, zirconium, thorium, silicon or boron, and is preferably alumina.  See abstract.
Akhtar teaches that the silicon-to-aluminum and/or gallium atomic ratio [Si/(Ga+Al)] of the zeolite is preferably greater than 2. One example of an acceptable ratio for the zeolite framework is a [Si/(Ga+Al)] atomic ratio in the range from 10 to 200. Also acceptable is a [Si/(Ga+Al)] atomic ratio in the range from 20 to 150. It will be understood that the foregoing ranges are exemplary, and not intended to be limiting.  See paragraph 0016.
Akhtar teaches that the zeolite is mixed with the matrix. The mixture can be structured by any of the processes described in the prior art, such as: pelleting, extrusion, tableting, and coagulation in drops or spray drying. After structuring, at least one oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn is deposited first, then a metal from the noble metal group, such as Pt, Pd, Rh, Ru, or Ir, is deposited. Typical methods of depositing a metal or metal oxide are ion exchange and impregnation. The at least one oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn and a metal from the noble metal group, such as Pt, Pd, Rh, Ru, or Ir, is then deposited on the matrix. The oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn can be 0.1-50% by weight, preferably from 1-30%. The metal from the noble metal group of Pt, Pd, Rh, Ru, or Ir may be 0.01-20% by weight, and is preferably from 0.01-10%.  See paragraphs 0020 and 0025.
Akhtar teaches that the alumina used in this catalyst had a pore size distribution of 11 nm, a surface area of 305 m2/g, and a pore volume of 0.73 cm.sup.3/g.  See paragraph 0036.
Akhtar teaches the preparation of Pt/ZnO/Al2O3 (11 nm)+Al--Ga-Silicate-Al2O3 (4 nm)+SiO2 (Catalyst-F).  See Example 9. 
Akhtar teaches that the matrix in this composite catalyst system includes at least one oxide of a metal from the group made up of magnesium, aluminum, titanium, zirconium, thorium, silicon and boron. The preferred matrix is alumina with a surface area from 10-600 m2/g, and preferably from 150-400 m2/g. The matrix is impregnated with at least one oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn, and a metal from the noble metal group, such as Pt, Pd, Rh, Ru, and Ir [0018].
The difference between Akhtar and the claimed invention is that Akhtar teaches that the structure of the zeolite may be MFI, MEL, FAU, TON, VPI, MFL, AEI, AFI, MWW, BEA, MOR, LTL or MTT.  Akhtar does not exemplify using a zeolite having AEI structure.  However, Akhtar suggests that the zeolite structure can be AEI.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention using a catalyst composite having a AEI structure for preparing liquid fuel and olefins.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11084026 and claim 1-20 of U.S. Patent No. 10960387. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The two claim sets both embrace catalyst compositions of zeolite CHA and AEI topology in combination with active metal oxides.  The patented claims additionally contain a porous carrier that is not excluded by the instantly claimed language of “comprising”.  Accordingly, the two claim sets are directed to substantially the same invention concept.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/963,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The two claim sets both embrace catalyst compositions of zeolite CHA and AEI topology in combination with active metal oxides.  The patented claims additionally contain a porous carrier that is not excluded by the instantly claimed language of “comprising”.  Accordingly, the two claim sets are directed to substantially the same invention concept.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622